        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 1 of 24


                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                   DATE FILED: 5/25/2021

 Molo Design, Ltd.                                        1:21-CV-01578-VEC

                Plaintiff,
                                                      [PROPOSED] STIPULATED
 -v-                                                  PROTECTIVE ORDER

 Chanel, Inc.

                Defendant.



       Pursuant to Federal Rule of Civil Procedure 26(c), and the Civil Case Management Plan

and Scheduling Order, Plaintiff Molo Design, Ltd. (“Molo”) and Defendant Chanel, Inc.

(“Chanel”), through their respective attorneys, hereby agree that discovery in the above-entitled

action (the “Action”) will likely involve the disclosure of certain documents, things and

information in the possession, custody or control of a party or a nonparty that constitute or contain

trade secrets or other confidential research, development, manufacture, regulatory, financial,

marketing or other competitive information within the meaning of Federal Rule of Civil Procedure

26(c)(1)(G). Accordingly, good cause exists for the entry of this Stipulated Protective Order

(“Order”) pursuant to Rule 26(c) to protect against improper disclosure or use of confidential

information produced or disclosed in the Action.

       The parties therefore agree, subject to the approval of the Court, that the terms and

conditions of this Order shall govern the handling of documents, things and information in the

Actions.
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 2 of 24




1.     Application of this Order.

       This Order applies to any document, or portion thereof, any type of information, including

electronically stored information and any form of discovery contemplated under Rules 26 through

36 of the Federal Rules of Civil Procedure that, in the good-faith opinion of the party providing

such material (the “Producing Party”), contains any trade secret or other confidential research,

development, manufacture, regulatory, financial, marketing or other competitive information of

the Producing Party, or a nonparty if such documents and information are within the possession,

custody or control of the Producing Party. The party receiving such information is herein referred

to as the “Receiving Party.” This Order describes the information protected under its terms and the

use and disclosure of such protected information.

2.     Designation of Material.

       (a)     General. Any documents, materials, tangible things, items, testimony or other

information produced or provided by any party in connection with discovery in this Action

(hereinafter, the “Producing Party” or “Designating Party”) to another party (hereinafter, the

“Receiving Party”) may be designated “Confidential” or “Attorneys’ Eyes Only” (collectively,

“Protected Material”) subject to the limitations and guidelines set forth herein.

       (b)     Confidential Information shall be so designated for the purposes of protecting the

Producing Party’s proprietary, confidential, commercially or competitively sensitive technical,

business, financial or trade secret information, the confidential, personal or financial affairs of its

employees or third parties, or other information not publicly known.

       (c)     Attorneys’ Eyes Only Information shall be so designated for the purposes of

protecting the Producing Party’s extremely confidential and/or sensitive information, which the




                                                  2
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 3 of 24




Producing Party reasonably believes would cause economic harm or significant competitive

disadvantage if disclosed.

       (d)     Limits on Material Designated as Protected Material. No item shall be designated

or deemed to be Protected Material if it is available to the public at the time of disclosure, becomes

publicly known through means not constituting a breach of this Protective Order by the Receiving

Party, or is disclosed by a third party who is not subject to any confidentiality obligations at the

time of disclosure. Nothing herein shall be construed to prevent a party from using or continuing

to use any information that is or becomes known to it if such information was or is lawfully

obtained by such party other than through discovery of the Producing Party. Should a dispute arise

as to any specific information or materials, the burden shall be on the party claiming that such

information or materials is, or was, publicly known or was lawfully obtained other than through

discovery of the Producing Party to establish that the information is or was publicly known or

lawfully obtained other than through discovery of the Producing Party.

       (e)     Designation Procedure. Designation shall be made, where practicable, by

conspicuously marking each page of a document, each separate part or component of a thing, or

each separate item of other material with the legend “Confidential” or “Attorneys’ Eyes Only.” If

marking the documents or things containing Protected Material is not practicable, designation may

be made on a container for or tag attached to the material. A party wishing to invoke the provisions

of this Protective Order shall designate the documents, materials, items, or information, or portions

thereof, at the time such information is disclosed, or when the party seeking protection becomes

aware of the nature of the information disclosed and sought to be protected. In the case of

information, documents or things produced for inspection, but not yet provided to the inspecting




                                                  3
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 4 of 24




party, such information, documents or things shall presumptively be deemed Attorneys’ Eyes

Only, regardless of whether so identified, until copies thereof are produced to the inspecting party.

       (f)     Designation Procedure for Deposition Testimony. With respect to deposition

testimony, the deponent, or his/her counsel, or any counsel representing any person or party at the

deposition, may designate such testimony, in its entirety or any portion thereof, as Protected

Material, either on the record at the deposition or in writing to all parties within thirty (30) days

after the receipt of the deposition transcript by Designating Party. Until thirty (30) days after

mailing of the transcript by the court reporter has passed, the entire transcript shall be treated as

Attorneys’ Eyes Only. Failure to so designate testimony either at a deposition or within thirty (30)

days after receipt of the deposition transcript shall not be deemed a waiver of the right to so

designate such testimony, but any such designation after the thirty (30) day period shall be governed

by Paragraph 6 below.

       (g)     Deposition Conduct. If Protected Material is referred to during the course of a

deposition in this Action, or if any question asked, answer given, or answer about to be given

contains or is reasonably likely to contain Protected Material, then any person who is not

designated to have access to such material under Paragraph 4 and is not the deponent, the

deponent’s counsel, the reporter or the videographer, must leave the room during such portion of

the deposition. This paragraph shall not be interpreted to authorize disclosure of Protected Material

to any person to whom disclosure is prohibited by this Protective Order.

3.     Limits on Use of Protected Material.

       Any Protected Material obtained from a Producing Party pursuant to discovery in this

Action may be used and disclosed solely for purposes of this Action and any appeal thereafter and

under the terms of this Order. No party or person shall make any other use of any such Protected


                                                 4
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 5 of 24




Material including but not limited to use for business, commercial, competitive, personal,

regulatory, or patent prosecution purposes, use in any other legal proceeding or administrative

action (e.g., patent prosecution or inter partes review) in the United States or any other country,

or use for any other purpose unless (i) permitted by this Court; or (ii) otherwise agreed in writing

by the Producing Party.

4.     Access to and Use of Protected Material.

       (a)     Confidential Information may be made available to, and inspected by, only the

following qualified persons:

               i.      Outside counsel for the Receiving Party who have appeared in this Action

                       (“Outside Counsel”) and their partners, associates, paralegals, secretaries

                       and other employees who are working on the case.

               ii.     Independent experts or consultants (an “Expert”) and their staff retained to

                       assist the Receiving Party in the conduct of this Action who have signed the

                       Declaration of Acknowledgment and Agreement to be Bound by Protective

                       Order (Exhibit A) and for whom the notice requirements of Paragraph 5

                       below have been fulfilled and any objections resolved.

               iii.    Independent persons or firms retained by any party for outside copying,

                       graphic, design, document hosting, jury or trial consulting (including mock

                       jurors), or computer services, translators, and others performing litigation

                       support services in connection with this Action and whose responsibilities

                       in connection with this Action require access to such Confidential

                       Information. Additionally, any such independent persons or firms whose

                       services require that they retain electronic copies of materials containing


                                                 5
Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 6 of 24




            Confidential Information past the conclusion of their engagement must also

            first agree to be bound by the provisions of this Protective Order by signing

            the Declaration of Acknowledgment and Agreement to be Bound by

            Protective Order attached hereto as Exhibit A.

     iv.    This Court and personnel employed by this Court.

     v.     Court reporters and videographers and their staff to whom disclosure is

            reasonably necessary for purposes of this Action;

     vi.    Any individual, including a witness or deponent, (1) who is indicated on the

            face of the document or thing containing Confidential Information as an

            author or recipient of the document or thing; (2) who has been identified,

            through discovery (including document production, written discovery, or

            deposition testimony) as having authored or received the document or thing,

            even if the individual is not identified as an actual author or recipient on the

            face of the document or thing at issue; or (3) who is a current employee or

            agent of the Producing Party.

     vii.   In addition to their Outside Counsel under 4(a)(i), Molo and Chanel may

            each designate up to two attorneys responsible for monitoring and/or

            supervising this Action to serve as a “Designated Representative” who may

            obtain access to Confidential Information. A “Designated Representative”

            need not be an employee of the party that designated them. Each Designated

            Representative under this Paragraph must first agree to be bound by the

            provisions of this Protective Order by signing the Declaration of

            Acknowledgment and Agreement to be Bound by Protective Order attached


                                       6
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 7 of 24




                       hereto as Exhibit A. Molo and Chanel shall each have the right to add new

                       or substitute Designated Representatives under this Paragraph to receive

                       Confidential Information, provided that: (i) at any time no more than two

                       Designated Representatives for each party shall have access to Confidential

                       Information pursuant to this Order; and (ii) such new or substitute

                       Designated Representatives must meet all requirements set forth in this

                       Paragraph and must first agree to be bound by the provisions of this

                       Protective Order by signing the Declaration of Acknowledgment and

                       Agreement to be Bound by Protective Order attached hereto as Exhibit A, a

                       copy of which will be forwarded to opposing counsel (along with the title

                       and business address).

       (b)     Attorneys’ Eyes Only Information may be made available to, and inspected by, only

the qualified persons identified in 4(a)(i)-(vi) above.

5.     Procedures for Requesting Disclosure of Confidential Information to Experts

       (a)     Unless otherwise ordered by the Court or agreed to in writing by the parties, a party

may disclose information or documents that have been designated as Protected Material by a

different party to an Expert (identified in Paragraph 4(a)(ii) above) only if it first provides written

notice to the Producing Party that includes the following information:

               i.      a signed copy of the Declaration of Acknowledgment and Agreement to be

                       Bound by Protective Order (Exhibit A);

               ii.     the Expert’s present employer, business address, and title;

               iii.    a list of all cases or proceedings in which the Expert testified as an expert

                       at trial or by deposition during the previous four (4) years; and


                                                  7
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 8 of 24




               iv.     an up-to-date curriculum vitae setting forth the Expert’s employment and/or

                       consultations during the previous four (4) years (including the identities of

                       the entities by or on behalf of which such Expert was employed, engaged,

                       or retained).

       (b)     A party that provides notice and information specified in the preceding sections

may disclose Protected Material to the identified Expert on or after five (5) business days of

providing notice and the required information (collectively, the “Notice Date”), unless the party

receives a timely written objection from the Producing Party setting forth the particular grounds

on which the objection is based.

       (c)     A party that receives a timely written objection must meet and confer with the

Producing Party to try to resolve the matter by agreement within five (5) business days of the

written objection. If the dispute is not resolved during the meet and confer, the party making the

objection may seek relief from the Court within five (5) business days of the meet and confer

provided by this Paragraph, after which any objections are waived. No Protected Material may be

disclosed to the Expert until any such objection is resolved or waived by failure to seek relief by

the Court. The burden shall be on the objecting party to establish why an Expert may not receive

Protected Material notwithstanding the protections afforded by this Order.

6.     Handling Protected Material.

       (a)     If any party copies or translates any Protected Material, that party agrees to clearly

designate all such copies and translations with the same confidentiality legend, in the manner

described in Paragraph 2.

       (b)     Documents and information submitted to the Court during a hearing or as part of a

filing by the parties shall be governed by the terms of this Order including as described herein. If


                                                 8
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 9 of 24




a party deems it necessary to submit such information to the Court, the party shall file or designate

the Protected Material under seal in accordance with the Court’s rules governing requests to redact

or file under seal, and nothing in this Order shall preclude the Producing Party from requesting

that the Court seal that party’s Protected Material. The sealing shall remain in effect until further

order of the Court

       (c)     Nothing in this Order shall prevent a party from using any document, material or

other information that is designated as Protected Material under this Order at a hearing, trial or

other court proceeding in this Action, provided such use is otherwise consistent with the terms of

this Protective Order and such document, material or other information shall not lose its

confidential status through such use. The parties shall take all steps permitted by the Court and

reasonably required to protect the confidentiality of such designated information during such use.

       (d)     A witness at a deposition or trial may be shown any document that contains or

reveals Protected Material provided the witness is an authorized recipient under Paragraph 4

above, the Producing Party consents to such disclosure, or the Court orders that the information

may be shown to the witness.

       (e)     Protected Material will be presumed to be confidential or a trade secret and entitled

to corresponding protection under applicable law. However, nothing herein shall be construed as

an agreement or admission: (1) that any Protected Material is in fact confidential or a trade secret;

or (2) with respect to the competency, admissibility, relevance, materiality, privilege, or immunity

of any such information, document or thing.

       (f)     Nothing herein is intended to, or should be construed to, preclude a Producing Party

from disclosing or using in any manner or for any purpose, any information or documents from

that Producing Party’s own files which it has designated as Protected Material.


                                                 9
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 10 of 24




       (g)     This Order shall not restrict or bar any attorney who is a qualified recipient from

rendering advice to his or her client with respect to this Action, and in the course thereof, relying

generally upon such attorney’s examination of the material designated as Protected Material;

provided, however, that in rendering such advice and otherwise communicating with such client,

the attorney shall not disclose any Protected Material to a person or party where such disclosure

would not otherwise be permitted under the terms of this Order.

       (h)     Nothing herein shall prevent disclosure beyond the terms of this Order if the

Producing Party consents in writing to such disclosure, or if the Court orders such disclosure.

       (i)     Nothing in this Order constitutes a waiver by the Producing Party of any objection

to disclosure and/or production of any documents or information pursuant to Fed. R. Civ. P. 26(c).

       (j)     The parties have agreed to this Order to facilitate discovery and the production of

relevant evidence in this Action. Neither the designation of any information, document, or the like

as Protected Material, nor the failure to make such designation shall constitute evidence with respect

to any issue in this Action. Nothing herein shall be construed to affect in any manner the

admissibility at trial of any document, testimony, or other evidence.

       (k)     A party shall not be obligated to challenge the propriety of a designation as

Protected Material at the time it is made, and a failure to do so shall not preclude a subsequent

challenge thereto. If any party disagrees at any point in these proceedings with the designation

made by the Producing Party, the parties shall make a good faith effort to resolve the dispute on

an informal basis. If the dispute cannot be resolved, either Party may seek appropriate relief from

this Court, and the Producing Party shall have the burden of proving that the designation was

appropriate.

7.     Inadvertent Failure to Designate and Inadvertent Disclosure.


                                                 10
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 11 of 24




       (a)     The inadvertent or unintentional failure by a Producing Party to designate specific

documents or things as containing Protected Material shall not be deemed a waiver in whole or in

part of a party’s claim of confidentiality as to such documents or things. Upon notice to the

Receiving Party of the failure to designate, the Receiving Party shall treat the document or thing

as Protected Material as indicated in the notice. Within five (5) business days of the notice of such

failure to designate, the Producing Party shall provide properly designated documents or

information. Upon receipt of such notice and properly designated documents or information, if

applicable, the Receiving Party shall return or destroy the improperly designated documents or

information, and confirm such return or destruction in writing to the Producing Party, substitute

the properly designated documents or information for those previously received, and treat the

documents or information as Protected Material according to the Producing Party’s designation.

       (b)     If any accidental or inadvertent disclosure of Protected Material occurs, counsel for

the party responsible for the disclosure shall: (1) use objectively reasonable efforts to obtain the

prompt return of any such material containing Protected Material from the unauthorized

recipient(s); (2) immediately inform the unauthorized recipient(s) of the provisions of this Order;

(3) immediately notify the Producing Party of all of the pertinent facts, including the identity of

the recipient(s); and (4) exercise commercially reasonable efforts to secure the agreement of the

unauthorized recipient(s) not to further disseminate the Protected Material in any form.

Compliance with the foregoing shall not prevent the Producing Party from seeking additional relief

from the Court.

8.     Obligations of Recipients.

       The recipient of any Protected Material shall maintain such information in a secure and

safe place, and shall exercise at least the same degree of care in handling the Protected Material as


                                                 11
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 12 of 24




is exercised by the recipient with respect to its own confidential information of a similar nature,

but in no event less than due care. Each recipient of any Protected Material produced in this Action

hereby agrees to be subject to the jurisdiction of this Court for the purposes of the implementation

and enforcement of this Order.

9.     Inadvertent Production of Privileged or Work Product Information.

       In discovery in this Action, the parties have agreed that the inadvertent production or

disclosure of any document or tangible thing (including information) that should have been

withheld subject to a claim of attorney-client privilege, work product immunity, or other privilege

or immunity, shall not constitute a waiver of a claim of privilege or work product immunity

pursuant to Fed. R. Evid. 502(b).

       (a)     If an inadvertent disclosure of information subject to a claim of attorney-client

privilege, attorney work product immunity, or other privilege or immunity occurs, the Producing

Party shall send to each Receiving Party a written request for return or destruction of the

inadvertently produced or disclosed document or thing within a reasonably prompt period of time

after becoming aware of such inadvertent or mistaken production. Within ten (10) business days

of receiving a written request to do so from the Producing Party, the Receiving Party shall (a)

return to the Producing Party or destroy any documents or tangible items that the Producing Party

represents are covered by a claim of attorney-client privilege or work-product immunity, or other

privilege or immunity, and were inadvertently or mistakenly produced and (b) destroy any extra

copies or summaries of, or notes relating to, any such inadvertently or mistakenly produced

information, including any electronic records thereof. The Receiving Party shall not utilize the

information contained in the inadvertently produced documents or things for any purpose, or

disseminate or transmit such information. If the Receiving Party wishes to contest that any such


                                                12
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 13 of 24




document or thing is protected from disclosure by the attorney-client privilege, work product

immunity or other privilege or immunity from discovery, it shall so notify the Producing Party in

writing within ten (10) business days of when the document or thing is returned to the Producing

Party or destroyed (“Notice of Designation”). Nothing herein shall prevent the Receiving Party

from preparing a record for its own use containing the date, author, addresses, and general topic

of the inadvertently produced document or thing to identify the same and generally describe its

nature to the Court in any motion to compel production of the document or thing.

       (b)     Within ten (10) business days after receiving a Notice of Designation, the

Producing Party shall provide to the Receiving Party for each document or thing a description of

the basis for the claim of privilege or immunity.

       (c)     Within twenty (20) business days after receiving such description, the Receiving

Party may seek relief from the Court to compel production of such documents and things, the

protection of which is still disputed, in accordance with the Court’s procedures for resolution of

discovery disputes. The party claiming the privilege or immunity shall have the burden of proving

that such privilege or immunity exists.

       (d)     With respect to documents and things subsequently generated by a Receiving Party,

which documents and things contain information derived from such inadvertently produced

documents and things, if the Receiving Party does not notify the Producing Party that the Receiving

Party disputes the claims of attorney-client privilege or work-product immunity, or if the Court

rejects any challenge by the Receiving Party to the privileged status of the inadvertent production,

the Receiving Party shall either destroy the derivative documents and things or redact from them

all such derivative privilege or work-product information in a manner such that the derivative

information cannot in any way be retrieved or reproduced.


                                                13
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 14 of 24




       (e)     If, in a deposition, hearing, or other proceeding, the party who made the inadvertent

production or disclosure makes a request on or off the record for return of the inadvertently

produced or disclosed document or thing within a reasonably prompt period of time after

recognizing that the information has been produced or disclosed, all copies of the inadvertently

produced or disclosed document or thing present at the deposition, hearing, or other proceeding

shall immediately be sequestered and there shall be no further use of the inadvertently produced

or disclosed document or thing. For the avoidance of any dispute, the marking of an inadvertently

produced or disclosed document or thing as an exhibit at deposition, hearing, or other proceeding

has no bearing on the timeliness of the request for return.

10.    Privilege Logs.

       The parties shall exchange logs identifying documents or information withheld as

privileged. The parties shall exchange initial privilege logs on December 15, 2021, and shall

supplement their privilege logs 30 days after the Court’s Claim Construction Order, and thereafter

as necessary. Any non-party that withholds documents from production on the basis of privilege

shall provide a privilege log within thirty (30) calendar days of the date of the withholding of such

documents from production. The format of any such log shall be governed by the requirements in

Federal Rule of Civil Procedure 26(b)(5). The parties shall specifically identify the following

information, to the extent known, for any information withheld as privileged: (1) date on which

the document/information was generated or transmitted; (2) the author(s) of the

document/information withheld; (3) the sender(s) and recipient(s) of the document/information

withheld, if applicable; (4) the nature of the privilege being asserted (i.e., attorney client, work

product, etc.); (5) a description of why the privilege is applicable to the document/information

withheld that does not reveal the content of the withheld information.


                                                 14
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 15 of 24




       Privilege logs need not include party communications with counsel or communications

between counsel or attorney work-product or any other communications or materials protected

under the attorney-client privilege, the work-product immunity, and/or any other applicable

privilege or immunity (including, without limitation, communications protected under the joint

defense and/or common interest doctrines) to the extent such communications were made or

materials were created (1) by Plaintiff in preparation for this Action, or (2) after the filing of the

lawsuit.

11.    Duties Upon Termination of This Action.

       Within sixty (60) calendar days of receipt of written notice of the final disposition of this

Action, whether by judgment and exhaustion of all appeals, by voluntary dismissal, or by

settlement, all documents and things produced and/or designated as Confidential or Attorneys’

Eyes Only, including extracts and summaries thereof, and all reproductions thereof, shall be

destroyed and within thirty (30) calendar days of such destruction, counsel for the Receiving Party

shall certify to counsel for the Producing Party that destruction has taken place. Notwithstanding

the above, one archival copy of pleadings, discovery responses, correspondence, deposition

transcripts, deposition exhibits, Court exhibits, documents included in submissions to the Court,

and work product that contains or reflects Confidential Information or Attorneys’ Eyes Only

Information may be retained only by each Outside Counsel for the Receiving Party. Insofar as the

provisions of this and any other protective order entered in this Action restrict the communication

and use of information produced thereunder, such order shall be binding after the conclusion of

this Action except that (1) there shall be no restriction on documents that are used as exhibits in

Court for which the Court found that they should not remain protected; and (2) a party may seek




                                                 15
         Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 16 of 24




the written permission of the Producing Party or further order of the Court with respect to

dissolution or modification of any such protective order.

12.      Production or Disclosure of a Third Party’s Information.

         (a)    Any subpoena or other formal or informal notice to a third party requesting

production of documents made after the date of this Order shall include a copy of this Order.

         (b)    If a third party produces documents pursuant to a subpoena or other request issued

by one of the parties (or by Court order) and if the third party has not requested its documents be

treated as Protected Material, then it shall be presumed that the documents produced contain

information for which the third party has determined require no designation under the Order. The

third party’s documents and things shall be handled by all parties to this Action according to the

appropriate designations under this Order. In the event that the third party fails to produce the

documents to all parties simultaneously, the party issuing the subpoena shall produce a copy to all

other parties of any documents and ESI (including any metadata) obtained under subpoena to a

third party in the same form and format as produced by that third party, and may not use those

documents in this Action until such production has been made.

         (c)    A party in this Action may temporarily withhold production of otherwise

discoverable information sought in a discovery request (e.g., interrogatory, request for production,

request for admission) if the party is under an obligation to a third party not to disclose such

information (e.g., by prior agreement of confidentiality). In such an event (unless the information

is subject to another protective order or confidentiality order by another court), the Producing Party

shall:

                i.     promptly (within five (5) calendar days of the withholding of such

                       information from production) serve a written objection to the production of


                                                 16
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 17 of 24




                      the requested information on the basis of its obligation to a third party not

                      to disclose such information;

              ii.     promptly (within five (5) calendar days of the withholding of such

                      information from production) provide to the third party whose

                      confidentiality interests are implicated (i) notice of the pending request to

                      disclose the information, and (ii) a copy of this Order;

              iii.    provide notice that the third party has thirty (30) calendar days from the date

                      of notice under (ii) to intervene in this Action to seek a protective order

                      regarding the production of documents; and

              iv.     if receipt of notice is confirmed and the third party fails to seek a protective

                      order under (iii) from this Court within thirty (30) calendar days of the third

                      party receiving the notice and accompanying information, the Producing

                      Party shall produce the third party’s confidential information responsive to

                      the discovery request. If the third party timely seeks a protective order under

                      (iii), the Producing Party shall not produce any information in its possession

                      or control that is subject to the confidentiality agreement with the third party

                      before a determination by the Court.

13.    Miscellaneous.

       (a)    The terms of this Order shall be applicable to any nonparty who produces

information in connection with this Action which is designated by such nonparty or a party hereto

as Protected Material. Such information produced by a nonparty in connection with this Action is

fully and completely protected by the remedies and relief provided by this Order.




                                                17
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 18 of 24




       (b)     This Order shall be binding upon the parties to this Action and signatories to the

Declaration of Acknowledgment and Agreement to be Bound by Protective Order (Exhibit A),

including their successor(s) and assigns, and their respective attorneys, agents, representatives,

officers, and employees.

       (c)     This Order shall apply to all information and material produced in this Action,

including all previously produced information and material prior to the execution of this Order by

the Court.

       (d)     The parties agree that the following documents will not be discoverable: (a) drafts

of expert reports, affidavits, or declarations; (b) counsel’s communications with experts, affiants

or declarants regarding such draft documents or final reports, affidavits, or declarations, except to

the extent such communications are excepted by Federal Rule of Procedure 26(b)(4)(C)(i)-(iii) ;

and (c) experts’ affiants’, and declarants’ notes and working papers regarding such documents.

       (e)     If any party breaches, or threatens to commit a breach, of any of the provisions of

this Order, each non-breaching party or third party that produced information subject to this Order

shall have the right to ask the Court for any remedies available under law or in equity, including

having the Order specifically enforced (without posting any bond) and/or entering a restraining

order or injunction (preliminary or permanent) against the breaching party for breaches, threatened

or actual. It is agreed and acknowledged that, in the event of any such breach or threatened breach,

the breaching party is not entitled to a presumption that money damages or legal remedies are

sufficient or adequate to remedy such a breach.

       (f)     In the event that a new party is added, substituted, or otherwise brought into either

of this Action, this Order will be binding on and inure to the benefit of the new party, subject to

the right of the new party to seek relief from or modification of this Order.


                                                  18
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 19 of 24




       (g)     A legible photocopy of a document may be used as the “original” for all purposes

in this Action unless under the circumstances it would be unfair to admit the duplicate in lieu of

the original (see FRE 1003(2)).

       (h)     This Order is without prejudice to the right of any party, or any nonparty, to seek

relief from the Court, upon good cause shown, from any of the restrictions provided above or to

impose additional restrictions on the disclosure of any Protected Material.

       (i)     If another court, commission or administrative body issues a subpoena or orders

production of any Protected Material received by a party pursuant to this Order, the Receiving

Party shall promptly notify the Producing Party of the pendency of such subpoena or order, and

will make reasonable efforts to cooperate with the Producing Party to ensure continued protection

of the Protected Material. If the Producing Party timely seeks a protective order, the party served

with the subpoena or court order shall not produce any information designated in this Action as

Protected Material before a determination by an appropriate court, unless the party has obtained

the Producing Party’s permission. The Producing Party shall bear the burden and expense of

seeking protection in that court of its Protected Material. Nothing herein should be construed as

authorizing or encouraging a party in this Action to disobey a lawful direction from another court.

       (j)     This Order shall remain in force and effect until modified, superseded or terminated

on the record by written stipulation of the parties or by order of the Court.

       (k)     This Order shall survive the final conclusion of this Action and the Court shall have

jurisdiction to enforce this Order beyond the conclusion of this Action, unless this Order is vacated.

       (l)     In order to expedite the discovery process, until this Order has been entered by the

Court, the parties agree that after counsel for the parties execute this Order, it will be treated as

though it had been “So Ordered.”


                                                 19
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 20 of 24




14.    Other Proceedings.

       By entering this Order and limiting the disclosure of information in this case, the Court

does not intend to preclude another court from finding that information may be relevant and subject

to disclosure in another case. Any person or party subject to this Order who becomes subject to a

motion to disclose another party’s information designated as confidential pursuant to this Order

shall promptly notify that party of the motion so that the party may have an opportunity to appear

and be heard on whether that information should be disclosed.

       We hereby stipulate to the entry of the foregoing Stipulated Protective Order.

SO AGREED AND STIPULATED:


 BRACEWELL LLP                                    DORSEY & WHITNEY LLP


 /s/ Conor Civins                                 /s/ Geoffrey M. Godfrey
 Grace Condro                                     Bruce R. Ewing
 1251 Avenue of the Americas, 49th Floor          51 West 52nd Street
 New York, NY 10020                               New York, NY 10019
 (212) 508-6100                                   (212) 415-9200
 grace.condro@bracewell.com                       ewing.bruce@dorsey.com

 OF COUNSEL:                                      OF COUNSEL:
 Conor Civins                                     Geoffrey M. Godfrey
 111 Congress Avenue, Suite 2300                  Columbia Center
 Austin, TX 78701                                 701 Fifth Avenue, Suite 6100
 (512) 472-7800                                   Seattle, WA 98104
 conor.civins@bracewell.com                       (206) 903-8800
                                                  godfrey.geoff@dorsey.com
 Jared Schuettenhelm
 701 Fifth Avenue, Suite 6200                     Shannon L. Bjorklund
 Seattle, WA 98104                                50 South Sixth Street, Suite 1500
 (206) 204-6200                                   Minneapolis, MN 55402
 jared.schuettenhelm@bracewell.com                (612) 340-2600
                                                  bjorklund.shannon@dorsey.com
 Attorneys for Plaintiff
                                                  Attorneys for Defendant
May 24, 2021


                                                20
       Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 21 of 24



                 25 day of ________________
SO ORDERED this ____        May             2021.



                               _____________________________
                               The Honorable Valerie E. Caproni




Notwithstanding anything to the contrary in the stipulation, the parties
must comply with the Undersigned's individual rule 5(B) when filing
material covered by this order.




                                                 21
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 22 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 Molo Design, Ltd.                                      1:21-CV-01578-VEC

                Plaintiff,
                                                     DECLARATION OF
 -v-                                                 ACKNOWLEDGEMENT AND
                                                     AGREEMENT TO BE BOUND BY
 Chanel, Inc.                                        PROTECTIVE ORDER
                Defendant.




        I, ______________________________________________, declare under penalty of

perjury under the laws of the United States that:

   1.    My address is __________________________________________________________

 _____________________________________________________________________.

   2.    My present employer is _________________________________________ and its

         address is ______________________________________________________________

        _____________________________________________________________________.

   3.    I have carefully read and understood the provisions of the Protective Order in this case

         signed by the Court, and I will comply with all provisions of the Protective Order.

   4.    I will hold in confidence and not disclose to anyone not qualified under the Protective

         Order any document, thing, or information designated as Confidential Information or

         Attorneys’ Eyes Only Information or any words, summaries, abstracts, or indices of

         Confidential Information or Attorneys’ Eyes Only Information disclosed to me.

   5.    I will take reasonable steps to restrict access to any Confidential Information or

         Attorneys’ Eyes Only Information to only those persons authorized by the Protective
     Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 23 of 24




      Order to have such access. I will inform any of my employees or staff who encounter

      Confidential Information or Attorneys’ Eyes Only Information of the terms of the

      Protective Order.

6.    I understand that my obligations regarding Confidential Information and Attorneys’ Eyes

      Only Information under the Protective Order apply equally to copies, summaries,

      excerpts, transcripts, indices, expert reports, or compilations of information containing

      Confidential Information or Attorneys’ Eyes Only Information, as well as any knowledge

      or information derived from any such information I receive during this action.

7.    I will use Confidential Information and Attorneys’ Eyes Only Information disclosed to

      me solely for the purpose of my work in this Action. I will not use any Confidential

      Information or Attorneys’ Eyes Only Information except as expressly authorized in the

      Protective Order.

8.    When requested to do so, and no later than the final conclusion of the case, I will return

      all Confidential Information and Attorneys’ Eyes Only Information and material and

      summaries, abstracts, and indices thereof which come into my possession, and documents

      or things which I have prepared relating thereto, to counsel for the party for whom I was

      employed or retained, or certify that all Confidential Information and Attorneys’ Eyes

      Only Information and material and summaries, abstracts, and indices thereof which come

      into my possession, and documents or things which I have prepared relating thereto have

      been destroyed.

9.    I understand that if I violate the provisions of the Protective Order, I will be subject to

      sanctions by the Court, and that the parties or third-parties that designated the information




                                              2
        Case 1:21-cv-01578-VEC Document 29-1 Filed 05/24/21 Page 24 of 24




         as Confidential Information or Attorneys’ Eyes Only Information may assert other

         remedies against me.

  10.    I voluntarily submit to the jurisdiction of the United States District Court for the Southern

         District of New York with respect to the enforcement of the Protective Order, or with

         respect to any other order issued by the Court governing the use of Confidential

         Information or Attorneys’ Eyes Only Information.

        I declare under penalty of perjury that the foregoing is true and correct.



DATED: _____________________________                  ___________________________________
                                                                  (Signature)



                                                      ___________________________________
                                                                  (Printed Name)




                                                  3
